Title: From Abigail Smith Adams to John Quincy Adams, 30 May 1801
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy May 30. 1801—

Your Letter of march the 10th is before me; your Brother informs me that he has one of April. It is true my dear Son, that I have read with much interest, and Sincere pleasure, your Letters to your Brother Thomas, and with many others, have been highly entertaind with your journey into Silicia. Whilst those letters convey usefull information, to the Merchant, the Mechanic, and the Farmer, they are calculated to delight the Man of taste, and Science. the lover of Literature; the Patriot, the Phylosopher, and the divine. The Sentiments contained in them, are so congenial to my heart; that I feel them as my own, tho they wear a dress Superior to my talents to have given them. Your Newburry Friends who remember you I think with more attachment than any others, are reprinting them from Dennies paper. To that they have given a greater celebrity, and a more extensive circulation, than all his other publications.
I have not been so remiss, as from the failure of my Letters, I may appear to have been, tho I confess I have not written so frequently as formerly; before I left Quincy in October last, I wrote you a very lengthey Letter (at the same time I wrote to Louisa). In mine to you, I stated the divisions which had taken place amongst the Federilists, the causes which had produced it, the blind infatuation which had possesst them, and the concequences which I expected would follow; Hamilton found that he was not consulted as an oracle. Pichuring that, he could not inquire communicate the resentments of his own Breast to that of the President; McHenry and Wolcott were drawn in by those men to adopt Sentiments, and to pursue a conduct, which I have every reason to believe the latter repented of most sincerely, but Hamilton was the active, the envious, the secreet, and the unblushing contriver of all the mischief. He had in all the N England States warm partizens, and great admirers of his talents, devoted to him; and to him as the principle may be attributed the division of the federilists. He could not however bring N England to revolt against her old faithfull and long tried Friend, but he forced an other into their list, against the opinion, against the judgement, of the most judicious, and firm Friends of the Government; The other party exulted to find that a division existed, they fomented it; and exerted all the powers of darkness to triumph over them.
A Sceptre, snatch’d with an unruly hand,
Must be as boist’rously mantain’d as gain’d;
And he that stands upon a slippery place
Makes nice of no vile hold to stay him up.”
Accordingly Callender the infamous, is pardoned and released from confinement. Duane has been patronized by a remission of all Suits against him insstituded by the Attorney General, Lyon has been call’d in as an adviser and counsellor with Stephen Thomson Mason; and Gallatin is appointed to the important trust of Secretary of the treasury—a Man, who beside his being a Foreigner: was implicated in the insurgency, and took Shelter in the general amnesty, who has uniformly been in opposition to every measure of the Government, and whose every effort has been to pull it down, who cannot articulate a word of our language. Such is the Man exalted to one of the highest trusts of confidence. I say nothing of Lincoln and Madison. Upon the principles of the party, they are wisely placed. Dearbone will show how competent he is to his department. I presume he is not less so, than McHenry was. Many men have been removed from office merely for their opinions, and those against whom any charge of Toryism ever existed, however unimpeachable their conduct in office have been, are Sure to feel the full effect of the new powers—Marshalls are universally removed where the power of chusing Jurymen lay with them,
“Alas poor Country, Thou are affraid to know thyself.”
If I did not apprehend a prospect of confusion, and had not a dread of anarchy, If I had a soul capable of rejoicing at the terpitude of Man; I Should be amply revenged to see the junto and their sattilites so foild, so mortified, so compleatly put to route; and that by their own folly and desertion.
“But the rarer virtue is in mildness, than in vengance
And I hold the world, but as the world.”
An Habitation Giddy and unsure
Hath he that buildeth on the vulgar Heart.”
To say that your Father and I have not felt for our Country, and for ourselves, would be to deny the best of sentiments, the consciousness of having merrited more gratefull returns from those who are daily reaping the fruits of a Life devoted to the Service, and best Interest of the Country; I See not in him, nor do I feel in my own Breast, any animosity, or resentment against the World, or even those individuals who have maligned and abused us; we know what allowence to make for a Spirit of party which has unhappily taken full possession of our Countrymen. It is of all others the blindest, and most absurd. It refuses to do justly, to excercise mercy or demean itself Humbly. It blinds the understanding and perverts the judgment. This State has had its vibrations, and in some measure partook of the contagion which has spread from the Head, to the remotest Limbs. When the whole Head is sick, the Body partakes largely of the disease. The State at large is sound; but the Weight added to the light particles from the change produced in the National Counsels, have produced a various coulourd Fabrick; the Town of Boston Represented exclusively by the most voilent democrats, Jarvis, Austin, Fellows &c (of the Senate, a Majority are Federal;) opposed to this medly, is a Federal Gov’r, chosen by a majority of 5000 votes—N York. All in the wrong, Clinton and Birds of the same feather compose their legislature.
Your prospects my dear son are not very bright. You must summons resolution and return to the druggery of the Bar. Be not disgusted with the prospect; I know how reluctant you feel at the Idea; at the same time I know how zealously you will Seek after that independance without which no man can feel himself happy.
Your Father and I were both much affected with the Fillial and affectionate tender of what, thank God we have not any occasion for; you know our Habits; and tho we feel many curtailments necessary, and have made them; we have many comforts and enjoyments; and we can adopt the words of Shakespear
Hath not old custom made this Life more Sweet
Than that of painted pomp?
Are not these Fields more free from peril? than those Scenes so envied by others, but which will yeald thorns instead of Roses.
I have had domestick calamity to encounter and a portion of sorrow which has weighd heavier at my Heart, than any change I have experienced from the ingratitude or fickleness of the world. I wrote to you from Washington soon, after the death of your Brother which from the circumstances which produced a premature dissolution, the State of Health in which I found him, the Situation of his Family, the prospect for them, and for me if he had lived; were of a most distressing Nature, and I could not but consider the Event, afflicting as it was, as a dispensation of Heaven in Mercy to his near connection’s. Such was the infatuation which had taken possession of him, that he was lost living, and renderd every one misirable, who possesd a regard and affection for him—Of his restoration to Reason and temperance, all hopes and expectations faild. In his last sickness, which was rapid, he appeard most tender and affectionate. He suffered, much, endured much. His mind was constantly running upon doing justice, and making reperation; early principles tho stiffled, now discoverd themselves; and Mercy I hope was extended to him; but it rends my Heart to think upon the Subject—In silence I must submit.
All that is left of him we have, His wife and two children, they are fine promising Children. Susan I have had for more than a year. Your Father is very fond of them; and they amuse us in our reitrement. Your Father is quite the Farmer, so far as the Rural Scenes delight and amuse him.
I hope to see you return before the expiration of the Seventh Year. I have had it hinted me that Louisa is like to become a Mother. I shall feel anxious for her, untill I learn the event. She has been so unfortunate that I scarcly know how to believe the report, especially when I know what a Tour she made through the Summer. My Love to her. She will feel I hope an additional motive to return to America—
I was very sorry to learn that through the mere wanteness of a printer, you was made unhappy upon your Fathers reputed Sickness. Both he and I feel the advances of old Age; Seven Years has added to our furrows but thank God, we are in the enjoyment of a great portion of health than for many years past. Your Sister and Brother were both well the last week. Hopeing that this Letter may have a more fortunate passage to you than my two last, I am my dear Son Your ever affectionate
Mother—